Citation Nr: 0803893	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

The statement of the case (SOC) issued by the RO following 
the veteran's notice of disagreement with the August 2004 
decision presently on appeal refers to the veteran's November 
1972 military separation medical examination report.  The SOC 
states that the examination report notes that the veteran 
suffered a head injury prior to his entry into service.  The 
examination is actually from November 1971, prior to the 
veteran's enlistment date of January 1972.  The military 
separation medical examination report is not in the veteran's 
claims file.

A March 2004 VA psychiatric consult note includes the 
veteran's reported history of having been discharged from 
military service for mental illness.  The veteran recalls 
being hospitalized at Bethesda Naval Hospital while on active 
duty and having a diagnosis of schizophrenia at age 19, the 
age he was during his active duty period of military service.

The veteran's claims file includes evidence of multiple 
efforts by the RO to retrieve outpatient and inpatient 
medical records concerning the veteran from Bethesda Naval 
Hospital.  The hospital has responded on two occasions by 
indicating that no outpatient records are available for the 
veteran.  There is not a clear response concerning inpatient 
records.

The Board finds that a reasonable possibility exists that 
VA's additional assistance toward obtaining evidence 
concerning the veteran's claim for service connection for 
schizophrenia would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a).  Accordingly, the case is REMANDED for 
the following action:

1.  Obtain copies of the veteran's VA 
medical records covering the period from 
August 2005 to the present.

2.  Request inpatient records from 
Bethesda Naval Hospital concerning the 
veteran, for the period from January 1972 
to November 1972.

3.  Request medical records from the 
facilities where the veteran said he was 
admitted for psychiatric treatment 
following his discharge from service as 
noted in the March 2004 VA psychiatric 
consult notes.  These facilities were 
referred to as BVA-1973, Euclid Hospital 
(three times), Richmond Heights Hospital, 
Laurelwood, and Avon Lake Mental Health 
Center.

4.  Confirm the reason for the veteran's 
discharge from military service with 
reference to the reasons stated on his 
form DD214.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matter of 
service connection for paranoid 
schizophrenia.  If a full grant of 
available benefits for the claim is not 
awarded, provide an appropriate 
supplemental statement of the case to the 
veteran and his representative and allow 
them an opportunity to respond.  When the 
response time has expired and no further 
evidence requires initial RO consideration, 
return the case to the Board for appellate 
review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

